UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported) September16, 2013 THE PROCTER & GAMBLE COMPANY (Exact name of registrant as specified in its charter) Ohio 1-434 31-0411980 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) One Procter & Gamble Plaza, Cincinnati, Ohio (Address of principal executive offices) Zip Code (513) 983-1100 (Registrant's telephone number, including area code) Zip Code o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01REGULATION FD DISCLOSURE The Procter & Gamble Company (the "Company") changedour segment reporting structure effective July 1, 2013. This Form 8-K provides pro forma historical segmentearnings informationfor the three months ended June 30, 2013, March 31, 2013, December 31, 2012, September 30, 2012, June 30, 2012, March 31, 2012, December 31, 2011 and September 30, 2011,as well as for thetwelve months endedJune 30, 2013 and June 30, 2012,reflecting the change in the reporting structure of the Company.This information in no way revises or restates the Consolidated Statement of Earnings, Consolidated Statement of Comprehensive Income, Consolidated Balance Sheets, Consolidated Statement of Shareholders' Equity or Consolidated Statements of Cash Flows for the Company and consolidated subsidiaries for any period. Fiscal Year 2014 Changes to Global Business Unit ("GBU") Structure Effective July 1, 2013,the Companyimplemented a number of changes to ourGBU structure, which resulted in changes to our reportable segments. We organized our GBUs into four industry-based sectors, comprised of 1) Beauty, 2) Health and Grooming, 3) Fabric and Home Care, and 4) Baby, Feminine and Family Care. Under U.S. GAAP, the GBUs underlying these sectors will be aggregated into five reportable segments: 1) Beauty, 2) Grooming, 3) Health Care, 4) Fabric Care and Home Care, and 5) Baby, Feminine and Family Care. As a result, Feminine Care transitioned from Health Care to Baby, Feminine and Family Care. Additionally, Pet Care transitioned from Fabric Care and Home Care to Health Care. The above changes will be reflected in the consolidated financial statements and segment reporting beginning in fiscal year 2014, starting with the Form 10-Q for the three months endedSeptember 30, 2013.In advance of the Form 10-Q filing, this document provides pro forma sales andearnings information for the affected segments for the three months endedJune 30, 2013,March 31, 2013, and December 31, 2012, September 30, 2012, June 30, 2012, March 31, 2012, December 31, 2011, and September 30, 2011, as well as for thetwelve months ended June 30, 2013 and June 30, 2012. THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Segment Earnings Information Three Months Ended June 30, 2013 Previously Reported Revised Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Beauty Grooming Health Care Fabric Care and Home Care Baby, Feminine, and Family Care1 Corporate Total Company (1) Previously referred to as the Baby Care and Family Care segment THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Segment Earnings Information Three Months Ended March 31, 2013 Previously Reported Revised Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Beauty Grooming Health Care Fabric Care and Home Care Baby, Feminine, and Family Care1 Corporate Total Company (1) Previously referred to as the Baby Care and Family Care segment THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Segment Earnings Information Three Months Ended December 31, 2012 Previously Reported Revised Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Beauty Grooming Health Care Fabric Care and Home Care Baby, Feminine, and Family Care1 Corporate Total Company (1) Previously referred to as the Baby Care and Family Care segment THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Segment Earnings Information Three Months Ended September 30, 2012 Previously Reported Revised Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Beauty Grooming Health Care Fabric Care and Home Care Baby, Feminine, and Family Care1 Corporate Total Company (1) Previously referred to as the Baby Care and Family Care segment THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Segment Earnings Information Three Months Ended June 30, 2012 Previously Reported Revised Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Beauty Grooming Health Care Fabric Care and Home Care Baby, Feminine, and Family Care1 Corporate Total Company (1) Previously referred to as the Baby Care and Family Care segment THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Segment Earnings Information Three Months Ended March 31, 2012 Previously Reported Revised Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Beauty Grooming Health Care Fabric Care and Home Care Baby, Feminine, and Family Care1 Corporate Total Company (1) Previously referred to as the Baby Care and Family Care segment THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Segment Earnings Information Three Months Ended December 31, 2011 Previously Reported Revised Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Beauty Grooming Health Care Fabric Care and Home Care Baby, Feminine, and Family Care1 Corporate Total Company (1) Previously referred to as the Baby Care and Family Care segment THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Segment Earnings Information Three Months Ended September 30, 2011 Previously Reported Revised Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Beauty Grooming Health Care Fabric Care and Home Care Baby, Feminine, and Family Care1 Corporate Total Company (1) Previously referred to as the Baby Care and Family Care segment THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Segment Earnings Information Twelve Months Ended June 30, 2013 Previously Reported Revised Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Beauty Grooming Health Care Fabric Care and Home Care Baby, Feminine, and Family Care1 Corporate Total Company (1) Previously referred to as the Baby Care and Family Care segment THE PROCTER & GAMBLE COMPANY AND SUBSIDIARIES (Amounts in Millions) Segment Earnings Information Twelve Months Ended June 30, 2012 Previously Reported Revised Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Net Sales Earnings From Continuing Operations Before Income Taxes Net Earnings From Continuing Operations Beauty Grooming Health Care Fabric Care and Home Care Baby, Feminine, and Family Care1 Corporate Total Company (1) Previously referred to as the Baby Care and Family Care segment This 8-K is furnished pursuant to Item 7.01 “Regulation FD Disclosure”. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. THE PROCTER & GAMBLE COMPANY BY:/s/ Susan S. Whaley Susan S. Whaley Assistant Secretary September 16, 2013
